Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 03-1602

                              MARIO SAADE,

                               Petitioner,

                                     v.

                JOHN ASHCROFT, ATTORNEY GENERAL,

                               Respondent.


              ON PETITION FOR REVIEW ON AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                  Before

                        Selya, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                     and Lynch, Circuit Judge.



     Mario Youssef Saade on brief pro se.
     Peter D. Keisler, Assistant Attorney General, Christopher C.
Fuller, Senior Litigation Counsel, and Alison Marie Igoe, Senior
Litigation Counsel, on brief for respondent.



                             June 15, 2004
            Per Curiam.   Mario Saade, a Lebanese citizen, requested

asylum and other relief on the ground that he feared persecution by

the   Hezbollah   based   upon   his   political   opinion.       After   an

evidentiary hearing, an immigration judge found him ineligible for

asylum, withholding of deportation, or relief under the United

Nations   Convention   Against   Torture.1      Because   Saade    did    not

otherwise contest his removability, the immigration judge ordered

his deportation to Lebanon.        The Board of Immigration Appeals

summarily affirmed that decision, and this petition for review

followed.

            This court's review of the immigration judge's decision2

is narrowly circumscribed.       To reverse the immigration judge's

factual findings, we "must find that the evidence not only supports

that conclusion, but compels it."        INS v. Elias-Zacarias, 502 U.S.

478, 481 n.1 (1992); see 8 U.S.C. § 1252(b)(4)(B). The immigration

judge's application of the relevant legal standards to his factual

circumstances is entitled to substantial deference as well. INS v.

Cardoza-Fonseca, 480 U.S. 421, 448 (1987); Alverez-Flores v. INS,

909 F.2d 1, 3-4, 5 (1st Cir. 1990).




      1
      On appeal, Saade does not challenge the immigration judge's
denial of relief under the Convention Against Torture.
      2
      Because the Board of Immigration Appeals affirmed the
immigration judge's decision without opinion, we review the
decision of the immigration judge. Albathani v. INS, 318 F.3d 365,
373 (1st Cir. 2003).

                                   -2-
            Under those standards, the immigration judge's decision

in this case easily survives review.            To be eligible for asylum,

Saade had to prove that he "is unable or unwilling to return to .

. . [his] country because of persecution or a well-founded fear of

persecution on account of . . . political opinion."                   8 U.S.C.

§§   1101(a)(42),     1158(b)(1);    see   also   8   C.F.R.   §   1208.13(b);

Ravindran v. INS, 976 F.2d 754, 758 (1st Cir. 1992).               Even putting

credibility issues aside and viewing the evidence in the light most

favorable to the petitioner, we are not "compelled" to conclude

that Saade was persecuted in the past or has a well-founded fear of

being   persecuted     in   the   future   on   account   of   his   political

opinions.

            Further    assuming,    without     deciding,   that     Saade   had

accomplished the "daunting task," Guzman v. INS, 327 F.3d 11, 15

(1st Cir. 2003), of proving past persecution or a well-founded fear

of future persecution, the immigration judge still would have been

justified in finding him ineligible for asylum based on his failure

to demonstrate the required nexus between the alleged persecution

and his political opinions.         See 8 U.S.C. § 1101(a)(42); 8 C.F.R.

§ 1208.13(b)(1) and (2)(i)(A); Elias-Zacarias, 502 U.S. at 483;

Guzman, 327 F.3d at 15. The immigration judge's conclusion that no

such nexus had been shown is amply supported by the evidence.

            Like the alien in Elias-Zacarias, 502 U.S. at 483, Saade

has failed to show that his alleged persecutors "will persecute him


                                     -3-
because of [his] political opinion, rather than because of his

refusal to fight [or work] with them."   Under those circumstances,

the immigration judge correctly found him ineligible for asylum,

and Saade has shown no compelling basis for us to reverse that

result.

           Because the standard for withholding of deportation is

even more stringent than that for granting asylum, INS v. Stevic,

467 U.S. 407, 428-29 (1984), the immigration judge correctly

concluded that if Saade was not eligible for asylum, then, a

fortiori, he was not eligible for withholding of deportation

either.   See Guzman, 327 F.3d at 15.

          Accordingly, the petition for review is denied and the

order of the Board of Immigration Appeals is affirmed.




                               -4-